Citation Nr: 1446534	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a right leg condition, to include the knee.

2.  Entitlement to service connection for a left leg condition, to include the knee, claimed as secondary to the right leg condition.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney



WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran was previously denied service connection for a bilateral leg condition in May 2010.  The February 2011 rating decision readjudicated the May 2010 rating decision based on the submission of new evidence and continued the denial of the Veteran's claim.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the May 2010 rating decision remains open.   

In August 2013, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).   

In February 2014, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

FINDINGS OF FACT

1.  Osteoarthritis of the right knee is a residual of an injury during active military service.

2.  Osteoarthritis of the left knee was caused or aggravated by the right knee disability.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for osteoarthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for entitlement to service connection for osteoarthritis of the left knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefits sought, any error in notice or assistance is harmless.

Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, (1998); Allen v. Brown, 7 Vet. App. 439(1995).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Analysis

The Veteran has a disability, osteoarthritis of the right and left knees.  When examined by VA in December 2010, the examiner reviewed the Veteran's history of a right knee arthroscopy, and a left knee surgery both occurring in the 1990s.  Range of motion testing also revealed non-normal left and right knee limitation of motion at the Veteran's December 2010 examination.  Furthermore, a submission from the Veteran's physician, B.E.D., MD, stated that the Veteran has bilateral osteoarthritis.  In February 2010 the Veteran stated in his Statement in Support of Claim that he injured his leg while he was in-service and sought medical care at Womack Hospital.  A Service Treatment Record (STR) submitted by the Veteran shows that in December 1974 the Veteran sought medical treatment at Womack Army Hospital after he got into a fight.  The Veteran complained of pain to his right thigh region, with an abrasion to his knee area of his right leg.  Based on the evidence of record the Veteran fulfills the current disability, and in-service injury elements for service connection.

In the instant appeal, there is conflicting evidence on the issue of nexus.  The Veteran and his private physician attribute his left and right leg disabilities to service.  In the Veteran's September 2010 submission he stated that he felt that all of his post-service injuries and surgeries were due to his right knee injury in-service.  The Veteran's submission also stated that he used crutches which caused stress and wear and tear on his left leg.  At the Veteran's Decision Review Officer hearing in August 2011, the Veteran stated that after his in-service injury he received a leg brace and crutches.  The Veteran stated that he used both for roughly six weeks.  The Veteran reiterated that he was given crutches at his videoconference Board hearing in February 2014.  Medical evidence shows that in June 1994 the Veteran stated that he injured his right knee at work and described it as a twisting type injury.  However, the Veteran stated at his videoconference hearing that from his separation from service in 1975 until his 1994 he had pain and problems with his knees.    
   
In April 2010, B.E.D., MD, stated the Veteran' symptoms as being miserable in both knees, and that the Veteran had an injury to his left knee in-service.  The Veteran's left knee was said to be worse than his right knee.  The physician stated that the Veteran's condition "could certainly be related to posttraumatic arthritis from his military injury." 

In a dictation from September 2011, B.E.D., MD, stated that the Veteran may have had a meniscal tear when he was injured in-service that required prolonged crutch use.  The Veteran's treatment for meniscal tears could have been related to his in-service incident.  Thus, the ensuing arthritis in his right leg would be a direct cause from the Veteran's in-service trauma.  B.E.D., MD, then addressed the relationship between the Veteran's right leg and left leg, stating that favoring his right knee and putting more pressure and more of his weight on his left knee may have possibly caused the Veteran's moderately advanced arthritis in his left knee. B.E.D. MD however, also attributed that possibly the Veteran's condition is due to degenerative arthritis.  In April 2012, B.E.D. MD amended his opinion and stated that the Veteran's current disability was as least as likely as not due to his injuries in-service which were described to the physician.             

In December 2010, the Veteran underwent a VA joints examination to determine whether or not the Veteran's left and right leg disabilities were related to service.  The examiner noted based on a review of medical records that the Veteran stated that he started having pain in his right knee while in service.  "[The Veteran] injured his tibia and his knee cap.  He was given pain medicines, crutches, and placed in profile."  The Veteran's post-service history was reviewed, along with a review of medical history, physical examination, and range of motion testing.  The examiner determined that it was less likely as not that the Veteran's current right leg condition was caused by or a result of service.  In support of the examiners conclusion, the examiner stated "one solely complaint related to (R) leg , and it was an abrasion an acute event, no continuation until the 1990's, 20 years after, when nature of the condition is totally different."  With regard to the Veteran's left leg condition, the examiner stated that she was unable to come to a determination without speculating.    

In weighing the evidence on the issue of the Veteran's right leg disability, the Board finds that the Veteran's statements and the private medical opinion provided are more probative than the VA examiner's opinion.  The Veteran has consistently stated that he required the use of crutches after injuring his right leg in-service.  The private opinions provided a rationale that specifically identified that if the Veteran had prolonged use of crutches, it is indicative of a meniscal tear and not just an acute injury, thus relating his current disability to service.  The Board finds that there is no reason to doubt the Veteran's credibility in the fact that he received and used crutches while in-service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  While the April 2012 opinion in and of itself may be conclusory, it is clear that the Veteran had numerous visits with B.E.D. MD, and knew the medical history of the Veteran well.  The private opinion and substantiating prior medical documentation in sum, provides a well-reasoned nexus opinion and is therefore of considerable probative weight.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determination committed to the discretion of the fact finder.").   

The Board notes the negative nexus opinion of record and finds the VA opinion of limited probative value. The examiner noted that the Veteran was given crutches after his in-service injury.  However, in discussion, the examiner stated that the Veteran's in-service injury was an acute injury and an abrasion.  The examiner did not accurately discuss the Veteran's statements that his injury required crutches and treatment.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Therefore, because the December 2010 opinion does not contemplate the Veteran's lay reports of using crutches in-service, the Board finds this opinion to be of little probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Thus, as the Board has no reason to doubt the Veteran's statements that he required crutches after his injury, and his private physician has determined that if the Veteran's injury in-service required prolonged treatment, then the Veteran's meniscal tear likely started in service and is less likely than not the cause of the Veteran's current right leg disability.  

As the Board has determined that the Veteran's right leg disability was caused by service, the Veteran's claim for secondary service connection for his left leg fulfills the first element for service connection.  In the October 2011 B.E.D. MD opinion, the physician stated that the Veteran's right leg injury advanced the Veteran's left leg arthritis.  Thus resolving all reasonable doubt in the Veteran's favor, the Board finds that a left leg disability was aggravated by the Veteran's service connected right leg disability.  38 C.F.R. § 3.102 (2013).





ORDER

Service connection for osteoarthritis of the right knee is granted.

Service connection for osteoarthritis of the left knee, secondary to the right knee disability, is granted.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


